Citation Nr: 0635960	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of chronic right wrist sprain, currently rated 
as noncompensably disabling.

2.  Evaluation of bilateral pes planus, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1999 to February 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge in May 2006 but failed to report for the hearing.


FINDINGS OF FACT

1.  Chronic right wrist sprain is manifested by dorsiflexion 
of more than 15 degrees and palmar flexion past 0 degrees.

2.  Bilateral pes planus is manifested by pain which is 
relieved by rest.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic right 
wrist sprain have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Code 
5215 (2006).

2.  The criteria for a compensable rating for bilateral pes 
planus have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, Part 4, Diagnostic 
Code 5276 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 2003, after the enactment of the VCAA.  A letter dated 
in May 2003, prior to the initial adjudication of the 
veteran's claim, explained the evidence necessary to support 
the veteran's claim for service connection.  Service 
connection was granted, and the veteran expressed 
disagreement with the evaluations assigned to his right wrist 
disability and pes planus.  

A December 2003 letter explained the evidence and information 
necessary to support the veteran's claim for higher 
evaluations.  It discussed the evidence of record and 
indicated that VA was responsible for obtaining certain types 
of evidence and that it would make reasonable efforts to 
obtain other types of evidence.  The veteran was asked to 
identify providers of treatment for the disabilities at 
issue.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was scheduled for a hearing before 
the Board but failed to appear for that hearing.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

	Chronic Right Wrist Sprain

The veteran's right wrist disability is evaluated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  

Dorsiflexion of the wrist to 70 degrees is considered full 
and palmar flexion to 80 degrees is considered full.  38 
C.F.R. § 4.71, Plate I.

The veteran's service medical records indicate that he was 
seen for complaints of right wrist pain beginning in December 
1999.  He reported that he had been treated for a ganglion 
cyst about 10 months previously and that he had a lot of 
pain.  Active range of motion in February 2000 was 60/70.  A 
bone scan of the left wrist in April 2000 revealed mild 
increased uptake in the left lunate, but was otherwise 
unremarkable.  Range of motion in  May 2000 was 50/65.  A 
July 2000 consultation sheet notes the veteran's report of a 
wrist injury when he caught himself while jumping into a 
foxhole.  A July 2000 treatment note indicates an assessment 
of right wrist pain with positive bone scan.  The assessment 
in August 2000 was chronic right wrist pain.  The veteran was 
placed on profile in November 2000 due to the wrist problem.

On VA orthopedic examination in July 2003, the veteran 
reported that he had experienced difficulty with his right 
wrist since 2000.  He complained of pain with activity, and 
decreased strength with exercise or aggressive activity.  
Physical examination revealed normal range of motion of the 
right wrist and fingers.  Tendon reflexes at the wrist level 
were diminished.  Sensation to pinprick and vibratory 
stimulation of the right are was normal.  There was slight 
tenderness to palpation on the dorsum of the right wrist.  X-
rays were negative.  The diagnosis was chronic right wrist 
sprain with minimal symptoms and minimal disability.

In his December 2003 notice of disagreement, the veteran 
argued that the July 2003 examination did not accurately 
depict or represent his disability.  He asserted that he was 
not able to work with his hands without limitation.  

An additional VA examination was conducted in May 2005.  The 
examiner noted that the veteran developed pain in his right 
wrist during service and was treated conservatively.  He 
indicated that a treatment note in the service medical 
records reflected the veteran's report of falling into a 
foxhole and hypertextending his wrist.  The veteran reported 
that since service, his wrist was somewhat better.  He noted 
occasional pain and swelling.  He denied having missed work 
due to the wrist disability.  He stated that he was able to 
drive and perform his daily activities.  He endorsed pain 
with heavy lifting and some occasional pain with gripping.  
There was no increased limitation following repeated use, and 
no weakness, fatigability, or incoordination.  Physical 
examination revealed no tenderness on palpation of the carpal 
bones of the metacarpals.  There were no cysts.  There was no 
tenderness of the hand.  The veteran could dorsiflex to 50 
degrees and volar flex 40 degrees.  He had 20 degrees of 
ulnar and zero degrees of radial deviation without pain.  The 
veteran had good grip strength.  The diagnosis was chronic 
sprain of the right wrist.  

On review of the evidence pertaining to the veteran's right 
wrist disability, the Board concludes that a compensable 
evaluation is not warranted.  Objectively, the veteran had 
normal range of motion in July 2003, and dorsiflexion of 50 
degrees and palmar flexion of 40 degrees in May 2005.  X-rays 
are negative.  The July 2003 examination report notes slight 
tenderness of the wrist, while the May 2005 report clearly 
indicates that there was no tenderness on palpation of the 
carpal bones.  The veteran has good grip strength.  

By his own report the veteran is able to perform the normal 
working movements of the wrist.  He reports that he is able 
to drive and perform his daily activities.   In spite of his 
report that he cannot work with his hands without limitation, 
he has missed no work due to his right wrist disability, and 
has reported that his wrist is somewhat better since service.  
The Board finds the veteran's own reports of symptomatology, 
including pain and occasional swelling, to be less probative 
than the clinical findings.  Neither the lay nor medical 
evidence reflects the functional equivalent of dorsiflexion 
less than 15 degrees or palmar flexion in line with the 
forearm.  Furthermore, the examinations detail an absence of 
pain on use.  38 C.F.R. § 4.59.  Accordingly, the Board 
concludes that a compensable evaluation for chronic right 
wrist sprain is not for application.

	Pes Planus

The veteran's pes planus is evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides that mild pes planus whose symptoms are 
relieved by built-up shoes or arch supports warrants a 
noncompensable evaluation.  Moderate bilateral pes planus, 
where the weight- bearing line is over or medial to the great 
toe, with inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be evaluated as 10 
percent disabling.  Severe, bilateral pes planus, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities warrants a 30 percent evaluation.  
A 50 percent evaluation is assigned for pronounced, 
bilateral, acquired pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

Malunion or nonunion of the tarsal or metatarsal bones is 
assigned a 30 percent evaluation if it is severe.  With 
actual loss of use of the foot, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

On discharge physical examination in January 2003, moderate 
asymptomatic pes planus was noted.

On VA orthopedic examination in July 2003, the examiner noted 
that the veteran was diagnosed with pes planus in 2001.  The 
veteran reported that he had received inserts for his shoes 
but that they were of no benefit.  On physical examination 
there was no tenderness of the feet.  There were no 
ulcerations or calluses.  The right foot had virtually no 
arch and the left foot had minimal residual arch.  There was 
minimal residual arch at the metatarsal, but no tenderness.  
There was no tenderness of the left foot.  The diagnosis was 
bilateral pes planus with minimal symptoms, normal 
examination with minimal disability.

In his December 2003 notice of disagreement, the veteran 
maintained that the arch supports he used in service made 
walking, hiking, standing and basic soldiering duties more 
bearable.  He described an extreme amount of pain across the 
top of both feet, especially if he did not consciously lean 
to the outside of his shoes.  He argued that he had pain on 
manipulation and use.  

A February 2004 VA treatment note reflects the veteran's 
complaints of pain in both feet, in the dorsal, mid-foot 
area.  He reported that walking on the outside edges of his 
feet alleviated his pain somewhat.  There was no paresthesias 
or numbness.  The assessment was bilateral dorsal midfoot 
pain.  The veteran was referred to podiatry and orthotics 
were issued.  

An additional VA examination was carried out in May 2005.  
The veteran reported that since service, he had experienced 
pain in his feet.  He indicated that the pain was worse when 
he did a lot of walking.  He stated that when he developed 
pain he stayed off his feet for about one and one half hours 
until the pain subsided.  The examiner noted that the veteran 
had received inserts at a VA clinic, and the veteran 
indicated that the inserts offered minimal relief.  There was 
no increased limitation with flare-ups or repetitive motion.  
There was no incoordination or excess fatigability.  The 
examiner noted that the veteran did not use special shoes, 
and that he had had no surgery on his feet.  Physical 
examination revealed bilateral pes planus.  The Achilles 
tendons were aligned.  There were no ulcers or thickening of 
the soles of the feet.  There was no tenderness on palpation 
of the metatarsals or tarsal bones, or the phalanxes.  The 
veteran could flex his toes to 20 degrees and extend them to 
20 degrees, all without pain.  There was no evidence of 
abnormal weightbearing on either foot.  X-rays revealed no 
acute recent, healing, or unhealed fractures of dislocations.  
Articular surfaces were smooth and fairly well-maintained 
without significant arthritis.  There were no focal areas of 
bony erosion or destruction and nothing was seen to suggest 
osteomyelitis.  There was a minute spur on the right 
calcaneus at the Achilles insertion, but it was thought to be 
of no clinical significance.  Bone texture and density were 
normal.  The diagnosis was pes planus.

Having carefully reviewed the evidence pertaining to the 
veteran's pes planus, the Board has determined that a 
compensable evaluation is not warranted.  The objective 
evidence demonstrates that there is no tenderness on 
palpation of the feet.  There are no ulcers or calluses, and 
there is no thickening of the soles of the feet.  The veteran 
can flex and extend his toes without pain.  There is no 
evidence of abnormal weight bearing, and the Achilles tendons 
are aligned.  The July 2003 examiner concluded that the 
veteran had minimal symptoms and disability.  

While the veteran argues that he has pain on manipulation, 
such assertion is not borne out by the reports of two VA 
examinations.  The Board accepts the veteran's contention 
that he has pain on use.  However, by his own report, such 
pain subsides after a period of rest.  Moreover, neither the 
lay nor medical evidence reflects the functional equivalent 
of moderate pes planus, with the weight- bearing line over or 
medial to the great toe, with inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  
Absent competent evidence demonstrating greater impairment, 
the veteran's claim of entitlement to a compensable 
evaluation for bilateral pes planus must be denied.


ORDER

Entitlement to a compensable evaluation for chronic right 
wrist sprain is denied.

Entitlement to a compensable evaluation for bilateral pes 
planus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


